The opinion of the Court was by
Sheplev J.
It appears from the testimony in the case, that one Maria Cooper, a pauper of the town of Durham, had made a complaint against Merrill, as the putative father of her child, upon which a warrant had issued ; and James Strout, one of the overseers and special agent of the town, to adjust the business with Merrill, received the warrant and proceeded to tlie town of Jackson, where they agreed upon a conditional settlement. The promissory note now in suit, was received on such adjustment, and was to bo delivered back, and the parties were to be again restored to their legal rights, if Merrill should appear at Durham before the next court, and submit to an arrest and examination there upon the warrant. If he did not so appear, die design seems to have been, that ho should pay the note, and that the prosecution should be considered as settled. He did not appear according to the agreement.
It was decided, in the case of Furbish v. Hall, 8 Greenl. 315, that the property of a pauper does not rest in the town or overseers of the poor upon receiving supplies; and that the overseers could not submit a claim of the pauper to arbitration.
In the case of Dennett v. Nevers, 7 Greenl. 399, it was decided, that the statute, which prohibits the settlement of such a prosecution without the consent of the overseers, authorized the town having an interest in it, to advance its funds and aid in the prosecution. But it did not decide, that the town or its overseers thereby acquired the power of settling the prosecution, without her consent. While she cannot do it without theirs, they cannot do it-*152without hers. There must be a mutual consent to discharge the accused party.
There is no evidence of her consent, or of any authority from her to make the conditional settlement, which was the consideration of the note. Nor does it appear, that she had approved or ratified these proceedings. Merrill was therefore still liable to be dealt with in the same manner as before the note was given.
The adjustment being ineffectual to afford him any protection, if he were required to pay the note, he must do it without having received any consideration for it, and without depriving the town or the pauper of any of their legal rights.

Exceptions overruled.